IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

VERNON JONES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1532

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 3, 2014.

An appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

Vernon Jones, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Brittany Rhodaback, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.